Case 9:20-cv-00093-RC-KFG Document 2 Filed 05/11/20 Page 1 of 2 PageID #: 12



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

MARQUIS VALANTEE TATE                                  §

VS.                                                    §         CIVIL ACTION NO. 9:20cv93

DIRECTOR, TDCJ-CID                                     §

               MEMORANDUM OPINION AND ORDER REGARDING VENUE

        Marquis Valantee Tate, an inmate confined in the Lewis Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254.

                                               Discussion

        Petitioner is challenging several convictions for aggravated sexual assault in the 338th

District Court of Harris County, Texas. As a result of the convictions, he was sentenced to life

imprisonment.

        Petitioner filed this petition for writ of habeas corpus in the district in which he is currently

confined. Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas

corpus in the district in which he was convicted or the district in which he is incarcerated. Section

2241(d) further provides that the district court in the exercise of its discretion may transfer the action

to the other district in the furtherance of justice.

        Petitioner was convicted in Harris County, Texas. Pursuant to 28 U.S.C. § 124, Harris

County is in the Houston Division of the Southern District of Texas. As all records and witnesses

involving this action may be located in the Southern District, the transfer of this action to such

district would further justice.
Case 9:20-cv-00093-RC-KFG Document 2 Filed 05/11/20 Page 2 of 2 PageID #: 13



       For the reasons set forth above, it is ORDERED that this case is TRANSFERRED to the

Houston Division of the United States District Court for the Southern District of Texas.


                  SIGNED this the 11th day of May, 2020.




                                                    ____________________________________
                                                    KEITH F. GIBLIN
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
